                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

GENERAL ENGINEERING AND                         *
TECHNICAL SUPPORT SERVICES, et al.,
                                                *
        Plaintiffs,
                                                *
   v.                                                        Civil Action No. 8:18-cv-00124-PX
                                                *
BALTIMORE GAS AND ELECTRIC, et al.,
                                                *
        Defendants.
                                     ***
                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Arthur G. Wilson’s motion to withdraw as attorney for

Plaintiffs. ECF No. 47. Pursuant to Local Rule 101.2.a, Mr. Wilson’s motion is GRANTED as

to the individual Plaintiffs. Mr. Wilson shall be STRICKEN from the records as counsel for

Plaintiffs Herbert Fuller and Walter Fuller in the above-captioned matter.

        As for the corporate Plaintiff, General Engineering and Technical Support Services

(“GETSS”), corporations “must be represented by counsel.” Loc. R. 101.1.a. Mr. Wilson’s

withdrawal will leave GETSS without counsel, which may result in the entry of default judgment

against GETSS or dismissal of GETSS from the case. See Allied Colloids, Inc. v. Jadair, Inc.,

No. 96-2078, 139 F.3d 887 (Table), 1998 WL 112719, at *1 (4th Cir. Mar. 16, 1998).

Accordingly, pursuant to Local Rule 101.2.b, the Court GRANTS Mr. Wilson’s motion as to

GETSS, but STAYS the effect of this ruling for 30 days. On April 8, 2019, Mr. Wilson shall be

STRICKEN from the records as counsel for Plaintiff GETSS in the above-captioned matter.

GETSS must obtain new counsel on or before April 8, 2019. Failure to obtain replacement

counsel may result in dismissal of this matter as to GETSS without further notice to the parties.

        The Court notes this is the second set of counsel who have withdrawn from representing
Plaintiffs. The Court is strongly disinclined to entertain any further continuances of the

previously set discovery and motions pleading deadlines.

       The Clerk shall MAIL copies of this Memorandum Opinion and Order to Plaintiffs,

Arthur Wilson, and counsel for Defendants.


March 7, 2019__________________                              ____/S/______________________
Date                                                         Paula Xinis
                                                             United States District Judge




                                                 2
